208 P.3d 980 (2009)
228 Or. App. 361
STATE of Oregon, Plaintiff-Respondent,
v.
Eric Christopher MILLS, aka Erick Christopher Mills, Defendant-Appellant.
040431756; A127453.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration February 23, 2009.
Decided May 13, 2009.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Paul L. Smith, Assistant Attorney-in-Charge, Criminal Appeals, for petition.
Before BREWER, Chief Judge, and LANDAU, Judge, and ORTEGA, Judge.
PER CURIAM.
The state petitions for reconsideration. In State v. Mills, 219 Or.App. 225, 182 P.3d 889 (2008), we granted defendant's petition for reconsideration, vacated our prior decision, State v. Mills, 215 Or.App. 112, 168 P.3d 338 (2007), and remanded for resentencing in light of State v. Ice, 343 Or. 248, 170 P.3d 1049 (2007). Ice, however, subsequently was reversed. Oregon v. Ice, 555 U.S. ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009). The state now argues that, in light of Ice, our remand for resentencing was erroneous. The state is correct that the case is controlled by the United States Supreme Court's decision in Ice. Accordingly, on reconsideration, we withdraw our former opinion and affirm.
Reconsideration allowed; former opinion withdrawn; affirmed.